            Case 1:21-mj-00252-ZMF Document 5 Filed 03/11/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                              :
UNITED STATES OF AMERICA                      :
                                              :
                 v.                           :       Case No. 1:21-MJ-00252-ZMF
                                              :
JOSE LINO PADILLA,                            :
                                              :
                        Defendant.            :
                                              :


                                  NOTICE OF APPEARANCE

          The United States of America, by and through its undersigned counsel, the United States

Attorney for the District of Columbia and Assistant United States Attorney Puja Bhatia, hereby

informs the Court that she is entering her appearance in this matter on behalf of the United

States.



                                                      Respectfully submitted,

                                                      CHANNING D. PHILLIPS
                                                      ACTING UNITED STATES ATTORNEY




                                                      _/s/___________________________
                                                      Puja Bhatia
                                                      Assistant United States Attorney
                                                      D.C. Bar No. 1009466
                                                      555 4th Street, NW, Room 9439
                                                      Washington, D.C. 20530
                                                      puja.bhatia@usdoj.gov
                                                      (202) 252-6900
